DETAILED ACTION
The following is a first action on the merits of application serial no. 16/766794 filed 5/26/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/26/20 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 5 recites the limitation "the sidewall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 13 recites the limitation "the driven shaft" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 21 recites the limitation "the axial width" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-9 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marathe et al 20150267803.  As to claim 1, Marathe discloses an automotive driveline unit, comprising: a main housing (18) having an interior (16a) and a first reservoir (24) in the interior arranged to collect lubricant, the main housing also having a feed passage (60, 62) that is open to the first reservoir; a gear (ring gear, [0033]) located within the interior and having a periphery arranged in the first reservoir so that rotation of the gear causes the gear to engage and displace some of the lubricant from the first reservoir; and a second housing (20 connected to 18 forms second housing) carried by the main housing with a second reservoir (52) defined between the main housing and the second housing, the second reservoir being communicated with the first reservoir via the feed passage and including multiple, spaced apart outlets (any of 62a-f) through which lubricant exits the second reservoir at .
As to claim 4, wherein the gear is a driven gear (ring gear) that rotates about an axis (via 26) and a drive gear (30) engages the driven gear at a mesh area (within 16a) and wherein a portion of the second housing is disposed radially outwardly of and axially overlapped with the mesh area (via position of 48 near part of 30 that would engage ring gear).
As to claim 7, wherein the feed passage includes an inlet arranged radially outwardly of the gear relative to a rotational axis of the gear, and the feed passage includes a midsection that extends axially from the inlet to an outlet that is open to the second reservoir (as shown in Figures 6-10, 62a-f).
As to claim 8, wherein the inlet is arranged generally tangentially to the gear and is defined by an upstream portion and a downstream portion wherein the downstream portion is closer to the gear than is the upstream portion (as shown in Figures 6-10, 62a-f).
As to claim 9, wherein the second housing includes a first outlet located radially above the mesh area so that fluid that exits the first outlet under the force of gravity engages at least one gear in the mesh area (as shown in Figures 6-10, 62a-f).
As to claim 12, wherein the second reservoir is located within the interior of the main housing (52 partly within 18a as shown in Figures 3 and 4).
As to claim 13, Marathe discloses an automotive driveline unit, comprising: a main housing (18) having an interior (16a) and a first reservoir (52) in the interior arranged to collect lubricant, the main housing also having a feed passage (60, 62) that 


As to claim 15, wherein the portion of the main housing to which the second housing is coupled includes the wall (part where 20 engages against 18).
As to claim 16, wherein an outlet of the second reservoir extends through the wall (any of 62a-f as shown in Figure 6).
As to claim 17, wherein a portion of the second housing is disposed radially outwardly of and axially overlapped with at least a portion of the area in which the second gear and first gear are meshed (via position of 48 near part of 30 that would engage ring gear).
As to claim 18, wherein the first gear is received in a portion of the main housing that has a varying radial dimension so that a gap between the periphery of the first gear and the main housing is not of constant radial dimension (Figure 3 shows area where ring gear would be disposed having a variable circumference and it is well known in the art to have a gap between the ring gear and housing for rotation of the gear).
As to claim 19, wherein the gap is smaller in the area of the first reservoir than it is at a location outside of the first reservoir (area where gear wouldn’t be disposed to engage lubricant would have a larger area than area where gear is disposed).




Allowable Subject Matter
Claims 2, 3, 5, 6, 10, 11, 20 and 21 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Swenskowski et al 5161644, Figure 2;
-Nelson 3529698, Figure 1;
-Takahashi et al 20200271194, Figure 5 and 6, [0044]-[0045];
-Nakamura et al 20130145879, Figure 1, [0036]-[0038]; and 
-Ebihara et al 20130019707, Figures 3 and 4, [0091].
-Further the GKN journal prior art cited (in information disclosure statement) describes the main housing having a first reservoir, a gear located within displacing oil to a second reservoir located in a second housing that is carried by the main housing, however, the art lacks the feed passage having multiple spaced apart outlets where lubricant exits at different locations to different areas of the main housing interior. Wilder 3762503 lacks the gear 34 engaging and displacing the lubricant in the first reservoir and the second reservoir defined between the main housing 14 and second housing 12. Keeney et al 20150354691 lacks a main housing and multiple spaced 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        April 10, 2021